The Honorable Jim Stallcup Prosecuting Attorney PO Box 627 Walnut Ridge, AR  72476
Dear Mr. Stallcup:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyists and State Officials".
Specifically, you ask why a person who lobbies on behalf of a tax-exempt Arkansas church is not required to register as a lobbyist.
Initiated Act 1 of 1988 states in part:  21-8-601(a)(2)  A lobbyist shall not be required to register if he or she engages in no lobbying other than the following activities:
  (B)  Engaging in lobbying exclusively in behalf of an Arkansas church which qualifies as a tax exempt organization under Section 501(c)(3) of the Internal Revenue Code;
In response to your question, the plain language of the act exempts from registration requirements those persons who lobby solely on behalf of a tax exempt church.  The Act makes no statement as to the intent of the drafters regarding this provision.